767 N.W.2d 444 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Kevin RAPLEY, Defendant-Appellee.
Docket No. 138779. COA No. 281865.
Supreme Court of Michigan.
July 9, 2009.

Order
On order of the Court, the application for leave to appeal the March 17, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals and REINSTATE the defendant's convictions for being a felon in possession of a firearm and for felony-firearm. Where a defendant challenges the sufficiency of the evidence, all reasonable inferences which can be drawn from the evidence must be resolved in favor of the prosecution. People v. Nowack, 462 Mich. 392, 614 N.W.2d 78 (2000). Even though the firearm was not in plain view in this case, the jury could reasonably have inferred that the defendant was in knowing possession of the firearm based on its proximity to a quantity of controlled substances that the defendant was intending to deliver, the defendant's proximity to both the weapon and the controlled substances, *445 and the well-known relationship between drug dealing and the use of firearms as protection.
MARILYN J. KELLY, C.J., would deny leave to appeal.